Citation Nr: 0510576	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-00 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Whether the request for a waiver of recovery of overpayment 
of an apportionment of disability pension benefits in the 
calculated amount of $21,855.00 was timely filed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1966.  The appellant is his spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 decision by the Committee on 
Waivers and Compromises (Committee) that determined the 
appellant had not filed a timely request of a waiver of an 
overpayment.  She voiced disagreement with this determination 
in April 2002 and a statement of the case was issued in 
August 2002.  She perfected her appeal the following month.


FINDINGS OF FACT

1.  The evidence of record establishes that the appellant was 
notified in September 2000 that an overpayment of her 
apportionment of VA disability pension benefits had been 
created and the notice included information advising the 
appellant of her right to request waiver of recovery of the 
debt within 180 days.

2.  There is reasonable doubt on the question of whether the 
appellant submitted a timely request for waiver of recovery 
of the overpayment at issue.


CONCLUSION OF LAW

Resolving doubt in the appellant's favor, her request for a 
waiver of recovery of overpayment of an apportionment of 
disability pension benefits in the calculated amount of 
$21,855.00 was timely filed. 38 U.S.C.A. §§ 5302, 5107 (West 
2002); 38 C.F.R. §1.963 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving waiver of 
indebtedness.  Barger v. Principi, 16 Vet. App. 132 (2002).

The appellant was notified in September 2000 that an 
overpayment of her apportionment of VA disability pension 
benefits had been created based on the difference of her 
actual income from earnings and those she had reported to VA.  
Waiver of recovery of overpayments of VA benefits may be 
granted if it is determined that recovery would be against 
equity and good conscience and if waiver is not otherwise 
precluded.  38 U.S.C.A. § 5302(a) and (c) (West 2002); 38 
C.F.R. §§ 1.962, 1.963, 1.965(b) (2004).

However, the threshold question in any claim concerning a 
request for such a waiver is whether the waiver request was 
timely filed.  Under the applicable criteria, a request for 
waiver of an indebtedness (other than loan guaranty) shall 
only be considered: (1) if it is made within 2 years 
following the date of a notice of indebtedness issued on or 
before March 31, 1983, by VA to the debtor, or (2) except as 
otherwise provided herein, if it is made within 180 days 
following the date of a notice of indebtedness issued on or 
after April 1, 1983, by the VA to the debtor.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963(b).

The 180-day period may be extended if the individual 
requesting waiver demonstrates to the Chairperson of the 
Committee on Waivers and Compromises that, as a result of an 
error by either the VA or the postal authorities, or due to 
other circumstances beyond the debtor's control, there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  38 C.F.R. § 1.963(b)(2) (2004).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  Id.

Because the notice of overpayment was issued after March 31, 
1983, the appellant had 180 days from the date of that notice 
in which to request a waiver of recovery of the debt.  Here, 
the Committee has determined that the appellant first 
requested a waiver of overpayment in July 2001.  A July 2001 
report of contact shows that the appellant, via a telephone 
conversation, "requested [a] waiver" of the overpayment of 
her apportionment of the veteran's disability pension.  In 
March 2002, another report of contact indicates the appellant 
wanted to know the status of her waiver request.  Later that 
month, a decision was finally released in which the Committee 
determined the appellant had not filed a timely waiver 
application, apparently using the date of the July 2001 
report of contact as the initial waiver request.  If this 
report of contact is considered as the initial waiver 
request, the Board would have to agree with the Committee 
determination that the request was not timely.  But a careful 
review of the claims file does not lead to such a conclusion.

The claims file shows that the appellant has consistently 
replied to all other correspondence she has received in 
connection with this overpayment.  In fact, September 2002 
correspondence shows that she indicated that she thought she 
had submitted a waiver request to the RO located in St. Paul, 
Minnesota, within the allotted time after her September 2000 
notification of the overpayment.  There is no such waiver 
request of record.  There is a presumption of regularity of 
the administrative process in the absence of clear evidence 
to the contrary.  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  The initial presumption in this case would be that a 
waiver request had not been received prior to July 2001, as 
there is no such request of record.  That is because the RO 
regularly associates letters and other documents it receives 
with the claims file after stamping the date received 
somewhere on the document(s).  

However, the Board notes that the VA office located in St. 
Paul, Minnesota, indicated in June 2002 correspondence that 
her April 2002 notice of disagreement with the untimely 
waiver request determination had been lost in transit between 
that office and the Committee.  A review of the claims file 
shows that the notice of disagreement, date-stamped as 
received in April 2002, must have eventually been found as it 
is now a part of the claims file.  This suggests that the 
administrative process in this case has not always been 
"regular," and therefore, the Board will give the benefit of 
the doubt to the appellant on the question of whether she had 
submitted a waiver request of her overpayment prior to the 
July 2001 telephone conversation.  Under the unique 
circumstances of this case, the Board concludes that the 
appellant's request for waiver of recovery of the overpayment 
at issue was timely received.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. § 1.963(b) (2004).


ORDER

A request for a waiver of recovery of overpayment of an 
apportionment of disability pension benefits in the 
calculated amount of $21,855.00 was timely filed and to this 
extent only this appeal is granted.


REMAND

As is has been determined that the appellant filed a timely 
request for waiver of recovery of the overpayment at issue, 
the merits of her request should be addressed.   

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

The Committee on Waivers and Compromises 
should review the merits of the 
appellant's request for waiver of 
recovery of the overpayment at issue.  If 
that decision is adverse to the 
appellant, she should be provided a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


